Title: From Thomas Jefferson to Joseph Cabell Breckinridge, 11 December 1821
From: Jefferson, Thomas
To: Breckinridge, Joseph Cabell


Dear Sir
Monticello
Dec. 11. 21.
Your letter of Dec. 19. places me under a dilemma which I cannot solve but by an exposition of the naked truth. I would have wished this rather to have remained as hitherto, without enquiry. but your enquiries have a right to be answered. I will do it as exactly as the great lapse of time and a waning memory will enable me. I may misremember indifferent circumstances but can be right in substance. At the time when the Republicans of our country were so much alarmed at the proceedings of the Federal ascendancy, in Congress, in the Executive and the judiciary departments, it became a matter of serious consideration how head could be made against their enterprises on the constitution. the leading republicans in Congress found themselves of no use there, brow beaten as they were by a bold and overwhelming majority. they concluded to retire from that field, take a stand in their state-legislatures, and endeavor  there to arrest their progress. the Alien and Sedition laws furnished the particular occasion. the sympathy between Virginia and Kentucky was more cordial, & more intimately confidential than between any other two states of republican policy. mr Madison came into the Virginia legislature. I was then in the Vice-presidency, and could not leave my station. but your father Colo W. C. Nicholas and myself happening to be together, the engaging the co-operation of Kentucky in an energetic protestation against the constitutionality of those laws,  became a subject of consultation. those gentlemen pressed me strongly to sketch resolutions for that purpose, your father undertaking to introduce them to that legislature, with a solemn assurance, which I strictly required, that it should not be known from what quarter they came. I drew, and delivered them to him, and in keeping their origin secret he fulfilled his pledge of honor. some years after this Colo Nicholas asked me if I would have any objection to it’s being known that I had drawn them. I pointedly enjoined that it should not. whether he had unguardedly intimated it before to any one I know not: but I afterwards observed in the papers repeated imputations of them to me; on which, as has been my practice on all occasions of imputation, I have observed entire silence. the question indeed has never before been put to me, nor should I answer it to any other than yourself, seeing no good end to be proposed by it and the desire of tranquility inducing with me a wish to be withdrawn from public notice. your father’s zeal and talents were too well known to derive any additional distinction from the penning these resolutions. that circumstance surely was of far less merit than the proposing and carrying them thro’ the legislature of his state. the only fact in this statement on which my memory is not distinct is the time & occasion of the consultation with your father and mr Nicholas. it took place here I know; but whether any other person was present, or communicated with is my doubt. I think mr Madison was either with us, or consulted, but my memory is uncertain as to minute details. I fear, dear Sir, we are now in such another crisis, with this difference only, that the judiciary branch is alone and single-handed in the present assaults on the constitution. but it’s assaults are more sure and deadly, as from an agent seemingly passive and unassuming. may you and your cotemporaries meet them with the same determination and effect as your father and his did the alien and sedition laws, and preserve inviolate a constitution, which, cherished in all it’s chastity & purity, will prove in the end a blessing to all the nations of the earth. with these prayers accept those for your own happiness and prosperity.Th: Jefferson